Frazer, J.
There is a motion here like that in Thom et al. v. Wilson’s Executor, post. p. 323, to strike a bill of exceptions from the record of the court below. We have no jurisdiction to grant such a motion, or to act upon the question presented by the motion. The motion is, therefore, overruled.
A reversal of this case is sought upon the ground that the evidence does not support the finding of the court below. We have looked into the evidence, and are of the opinion that the finding could not have been otherwise.
The judgment is affirmed, with 5 per cent, damages, and costs.